DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Invention I, Species D (Claims 1-3, Fig. 4) in the reply filed on 12/10/2021 is acknowledged.
Claims 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.
Claim Rejections - 35 USC § 103
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Regarding claim 1, Goyal teaches a catheter system (as shown in Fig. 6) comprising:
	a catheter (Fig. 6; 200D) comprising:
		a catheter lumen (Fig. 6; 104B) comprising:
			a proximal end (end closest to Fig. 6; “124”);
			a distal end (end closest to Fig. 6; “218);
			an inner lumen surface (internal to Fig. 6; “402”); and
			an outer lumen surface (Fig. 6; 402); and
		a first electrode (Fig. 6; 602A) coupled to the catheter lumen [Paragraph 0052]; and
		a second electrode (Fig. 6; 602B) coupled to the catheter lumen [Paragraph 0052]; and
	a sensor (Fig. 6; 124) in communication with the first and second electrodes coupled to the catheter lumen [Paragraph 0053],
	wherein the distal end of the catheter lumen is inserted into a blood vessel of a patient (as this is not a method claim, Examiner interprets the distal end of the catheter lumen to be capable of being inserted into a blood vessel of a patient, as Figs. 3A-3B show the electrical characteristic of blood (“308”), and Goyal teaches that the sensor is capable of determining where the catheter system is dependent on said electrical characteristic [Paragraphs 0031, 0047]), and

	While Goyal teaches sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance [Paragraph 0031], Goyal does not teach wherein the sensor is a drug sensor, the first and second electrodes are in communication with each other through the soft tissue of the patient between the first and second electrodes, and the drug sensor detects whether extravasation of a drug has occurred from the blood vessel into the soft tissue of the patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance. 
	Goyal further teaches the catheter system of Fig. 6 may have a first electrode (Fig. 6; 218) coupled to the catheter lumen (via intervening structure) and a second electrode (Fig. 6; 602B) coupled to the catheter lumen, wherein the first and second electrodes are in communication with each other through the soft tissue of the patient between the first and second electrodes [Paragraph 0053].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Goyal to have the first and second electrodes be in communication with each other through the soft tissue of 
	However, modified Goyal still does not teach wherein the sensor is a drug sensor, and the drug sensor detects whether extravasation of a drug has occurred from the blood vessel into the soft tissue of the patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance. 
	Kucklick teaches a catheter system (as shown in Fig. 10) comprising: 
	a catheter (Fig. 10; 4);
	a drug sensor [Paragraph 0032], wherein the drug sensor detects whether extravasation of a drug has occurred from a blood vessel into a soft tissue of a patient by sensing a characteristic associated with the soft tissue of the patient, the characteristic comprising at least one of inductance, impedance, and capacitance [Paragraph 0032].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Goyal to explicitly be a drug sensor, and wherein the drug sensor detects whether extravasation of a drug 
	Regarding claim 2, Goyal in view of Kucklick teaches the catheter system of claim 1. However, Goyal in view of Kucklick fails to teach a first attachment feature configured to electrically couple the drug sensor to the first electrode; and a second attachment feature configured to electrically couple the drug sensor to the second electrode.
	Goyal further teaches a first attachment feature (Fig. 1; 142) configured to electrically couple the drug sensor to a first electrode [Paragraph 0030]; and
	a second attachment feature (Fig. 1; 142) configured to electrically couple the drug sensor to a second electrode [Paragraph 0030].
	It would have been obvious to modify the catheter system of Goyal in view of Kucklick to explicitly teach a first attachment feature configured to electrically couple the 
	Regarding claim 3, Goyal in view of Kucklick teaches the catheter system of claim 1, wherein: 
	the first electrode comprises an electrically conductive material [Paragraph 0028] deposited on the outer lumen surface [Paragraph 0052]; and
	the second electrode comprises an electrically conductive material [Paragraph 0028] deposited on the lumen surface,
	wherein the first and second electrodes are spaced apart from each other along the outer lumen surface (as shown in Fig. 6).
Conclusion
5)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 20130338480 to Hann teaches a catheter system (as shown in Fig. 1A) comprising:
	a catheter (Fig. 1A; 10), the catheter comprising:
		a catheter lumen (Fig. 1A; 12) comprising:
			a proximal end (end closest to Fig. 1A; “20”);

			an inner lumen surface [Paragraph 0048]; and
			an outer lumen surface (outside of 12); and
		a first electrode (Fig. 1A; D) coupled to the catheter lumen [Paragraph 0050]; and
		a second electrode (Fig. 1A; C) coupled to the catheter lumen [Paragraph 0050]; and
		a sensor (Fig. 2A; 48) in communication with the first and second electrodes coupled to the catheter lumen [Paragraph 0050],
	wherein the distal end of the catheter lumen is inserted into a blood vessel of the patient (as shown in Fig. 1A):
		at least a portion of the first and second electrodes are adjacent the blood vessel (as shown in Fig. 1A), and
		the sensor senses a characteristic associated with the patient, the characteristic comprising at least one of inductance, impedance, and capacitance [Paragraph 0050].
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783